Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 11 July 1782
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John



Amsterdam 11 July 1782
Sir

We have before us your esteemed favour of 10 inst: with a letter for Messrs. Ravekes van Keulen, to whom we Shall pay f 1281s12. for half a years rent in arrear, and for the loss and expences upon the present year, and up the Lease, and their receipt to remit to your Excellency, to charge Said Sum to the account of the United States of America.
We Shall hand Mr Hodshon the f 37:12 to place on said account, on which we’ve charged f 2373s 7. payd to Messrs. de Neufville & son according to the inclosed account and receipt.
We’ve also to Said Gentlemen the ballance of your Excellency’s acc. f 1412: 5: 8 of whch. We in close the account and receipt whch. Sum we charge Your Excellency’s account with us.
We have well received the Second thousand obligations Signed by your Excellency, and Mr. Barclay handed us the three dispatches to Congress, together with two other copies of your letter, forwhch. we get two Similar dispatches ready, whch. shall serve for Quintuplicates to be Sent by different Vessels, so as we already practised with one by Captn:  and one by Capn.  in order to receive the ratification on time.
We conveyed Said dispatches with a letter to Congress, by which we respectuously confirmed your Excellency’s letter for the Conditions of the Loan, and advised to have already in cash more than one Million of Guilders.
In consequence of Your Excellency’s writing we Shall henceforth be cautious with our further advices to Congress about it and remember the drafts on Mr Laurens which Shall be payable in 5 a 6 month hence, against whch. time, we don’t doubt, but we’ll have Sufficient money in cash, as we are in a more favourable opinion for the Loan than your Excellency seems to be, in the mean while we beg leave to inform us, of about the Sums, the drafts on Mr. Laurens may amount to.
We have the honour to be with respectfull regard Sir Your Excellencys most humble and Obedient Servants

Wilhem & Jan Willink
Nichs. & Jacob van Staphorst



Messrs de La Lande & Fynje not being home, is the reason of their not signing this letter and of not mentioning, the names of the Capns., whch. they did not yet told us, So we mention it to your Excellency by our first Letter.

